DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered but they are not persuasive. 
Applicant argues Zednicek ‘328 fails to disclose formula (1) and/or formula (2) as currently required in claim 1 (i.e. repeating thiophene units that include an “R” group branching off of the backbone), but rather discloses a completely different general structure that does not disclose a repeating thiophene units that include an “R” group branching off of the backbone.
The examiner disagrees with applicant.  Zednicek ‘328 clearly disclose the conductive polymer structure as recited in the claims.  The examiner notes that the formula shown discussed in [0031] (when q is 0) is identical to the formula of claim 3 and thus reads on the claim and would have all claimed structural aspects of the conductive polymer ([0025-0034]).  
directly overlies a dielectric while exhibiting a capacitance recovery of 90% or more” as required by the claims.  Applicant argues Uher discloses a pre-coat layer formed on the dielectric layer and thus said pre-coat is necessary to obtain the capacitance recovery of 90% or more.
The examiner disagrees with applicant.  Uher discloses an embodiment wherein the inner layer directly overlies the dielectric and provides an example (example 1) with said structure. Uher further discloses the regardless of its particular construction (i.e. pre-coat applied or solid electrolyte layer directly contacting the director), the resulting capacitor assembly can exhibit a variety of beneficial properties such as a high percentage of “wet-to-dry capacitance percentage” (e.g. 80-100%).  Furthermore, various references of record (e.g. Zednicek ‘328, US 2012/0257327, etc.) provided evidence that capacitors with the solid electrolyte directly connected to the dielectric layer have a recovery of 90-100%.  Lastly, the examiner notes the material of the pre-coat layer embodiment of Uher is insulative (i.e. a dielectric) and could be considered as part of the claimed dielectric; in which case, the limitation of the solid electrolyte layer directly overlies a dielectric would be met by embodiments of Uher including a pre-coat layer.  All claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13-16, & 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zednicek et al. (US 2012/0257328).
In regards to claim 1, Zednicek ‘328 discloses
A solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises: 
a sintered porous anode body ([0020]) that is formed from a powder having a specific charge of from about 10,000 µF*V/g to 70,000 µF*V/g ([0015]); 
a dielectric that overlies the anode body ([0022]); 
a solid electrolyte that overlies the dielectric ([0024]), wherein the solid electrolyte includes a conductive polymer containing repeating thiophene units of the following general formula (1) and/or (2):
  
    PNG
    media_image1.png
    323
    418
    media_image1.png
    Greyscale

wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
R is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted aryl optionally substituted heterocyclyl, optionally substituted condensed ring group, or a salt or acid of any of the foregoing ([0025-0034]); 
wherein the solid electrolyte contains at least one inner layer that includes the conductive polymer ([0025]), wherein the at least one inner layer directly overlies the dielectric ([0020-0023] & [0079]); and 
an external polymer coating that overlies the solid electrolyte and includes conductive polymer particles ([0025] – outermost polymer layer is considered the external polymer coating);
wherein the capacitor exhibits a capacitance recovery of about 90% or more ([0076]).  

In regards to claim 2, Zednicek ‘328 discloses
The solid electrolytic capacitor of claim 1, wherein R is an alkyl group ([0025-0034]).

In regards to claim 3, Zednicek ‘328 discloses
The solid electrolytic capacitor of claim 1, X1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:

    PNG
    media_image2.png
    125
    85
    media_image2.png
    Greyscale

wherein, Y1 and Y2 are independently O or S; and 
X5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group ([0025-0034]).

In regards to claim 4, Zednicek ‘328 discloses
The solid electrolytic capacitor of claim 1, wherein Y1 and Y2 are O ([0025-0034]).

In regards to claim 5, Zednicek ‘328 discloses
The solid electrolytic capacitor of claim 1, wherein X5 is ethylene ([0025-0034]).

In regards to claim 13, Zednicek ‘328 discloses
The solid electrolytic capacitor of claim 1, wherein the conductive polymer particles have an average size of from about 80 to about 600 nanometers ([0037]).  

In regards to claim 14, Zednicek ‘328 discloses
The solid electrolytic capacitor of claim 1, further comprising an anode43AVX-886A (911) lead (6 – fig. 1; [0050]) extending from the capacitor element.  

In regards to claim 15, Zednicek ‘328 discloses


In regards to claim 16, Zednicek ‘328 discloses
The solid electrolytic capacitor of claim 1, further comprising a housing within which the capacitor element is enclosed ([0047]).  

In regards to claim 18, Zednicek ‘328 discloses
The solid electrolytic capacitor of claim 16, wherein the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere ([0048]).  

In regards to claim 19, Zednicek ‘328 discloses
The solid electrolytic capacitor of claim 1, wherein the anode body includes tantalum ([0014]).  

In regards to claim 20, Zednicek ‘328 discloses
The solid electrolytic capacitor of claim 1, wherein the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles ([0045], [0056], & [0079]).  

In regards to claim 21, Zednicek ‘328 discloses
The solid electrolytic capacitor of claim 1, wherein the capacitor exhibits a breakdown voltage of about 85 volts or more ([0070]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 & 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uher et al. (US 2017/0207032) in view of Miyamoto et al. (US 2018/0244838).
In regards to claim 1,

a sintered porous anode body (abstract) that is formed from a powder having a specific charge of from about 10,000 µF*V/g to 70,000 µF*V/g ([0020]); 
a dielectric that overlies the anode body (abstract); 
a solid electrolyte that overlies the dielectric (abstract), wherein the solid electrolyte includes a conductive polymer containing repeating thiophene units ([0042-0054]); 
wherein the solid electrolyte contains at least one inner layer that includes the conductive polymer ([0061]), wherein the at least one inner layer directly overlies the dielectric ([0061] & [0108] – inner layer is defined as layer that overlies dielectric directly or via another layer – thus teaching option of directly overlying the dielectric); and 
an external polymer coating that overlies the solid electrolyte and includes conductive polymer particles (abstract);
wherein the capacitor exhibits a capacitance recovery of about 90% or more ([0100-0101]).  Uher ‘032 fails to explicitly disclose wherein the solid electrolyte includes a conductive polymer containing repeating thiophene units of the following general formula (1) and/or (2):

    PNG
    media_image1.png
    323
    418
    media_image1.png
    Greyscale

wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
R is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted aryl optionally substituted heterocyclyl, optionally substituted condensed ring group, or a salt or acid of any of the foregoing.

Miyamoto ‘838 discloses a solid electrolytic capacitor ([0121]) wherein the solid electrolyte includes a conductive polymer containing repeating thiophene units of the following general formula (1) and/or (2):

    PNG
    media_image1.png
    323
    418
    media_image1.png
    Greyscale

wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
R is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted aryl optionally substituted heterocyclyl, optionally substituted condensed ring group, or a salt or acid of any of the foregoing ([0009-0027]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Uher ‘032 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a In re Leshin, 125 USPQ 416.

In regards to claim 2,
Uher ‘032 fails to explicitly disclose wherein R is an alkyl group.

Miyamoto ‘838 discloses wherein R is an alkyl group ([0009-0027]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Uher ‘032 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 3,
Uher ‘032 fails to explicitly disclose X1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image2.png
    125
    85
    media_image2.png
    Greyscale

wherein, Y1 and Y2 are independently O or S; and 
5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group.

Miyamoto ‘838 discloses X1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image2.png
    125
    85
    media_image2.png
    Greyscale

wherein, Y1 and Y2 are independently O or S; and 
X5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Uher ‘032 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 4,
1 and Y2 are O.

Miyamoto ‘838 discloses wherein Y1 and Y2 are O ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Uher ‘032 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 5,
Uher ‘032 fails to explicitly disclose wherein X5 is ethylene.

Miyamoto ‘838 discloses wherein X5 is ethylene ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Uher ‘032 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a In re Leshin, 125 USPQ 416.

In regards to claim 7,
Uher ‘032 further discloses wherein the inner layer is generally free of an extrinsically conductive polymer ([0061]).  

In regards to claim 8,
Uher ‘032 further discloses wherein the solid electrolyte contains at least outer layer ([0063]).  

In regards to claim 9,
Uher ‘032 further discloses wherein the outer layer is formed from particles that contain a polymeric counterion and an extrinsically conductive polymer ([0063] & [0045]).  

In regards to claim 10,
Uher ‘032 further discloses wherein the outer layer contains a hydroxyl-functional nonionic polymer ([0064]).  

In regards to claim 11,
Uher ‘032 further discloses wherein the conductive polymer particles include an extrinsically conductive thiophene polymer and a counterion ([0070] & [0043-0045]).  

In regards to claim 12,
Uher ‘032 further discloses wherein the external polymer coating further comprises a crosslinking agent ([0071]).  

In regards to claim 13,
Uher ‘032 further discloses wherein the conductive polymer particles have an average size of from about 80 to about 600 nanometers ([0070]).  

In regards to claim 14,
Uher ‘032 further discloses further comprising an anode43AVX-886A (911) lead (6 – fig. 1; [0084]) extending from the capacitor element.  

In regards to claim 15,
Uher ‘032 further discloses further comprising an anode termination (127 – fig. 1; [0088]) that is in electrical contact with the anode lead and a cathode termination (129 – fig. 1; [0088]) that is in electrical connection with the solid electrolyte.  

In regards to claim 16,
Uher ‘032 further discloses further comprising a housing within which the capacitor element is enclosed ([0078-0080]).  

In regards to claim 17,


In regards to claim 18,
Uher ‘032 further discloses wherein the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere ([0080]).  

In regards to claim 19,
Uher ‘032 further discloses wherein the anode body includes tantalum ([0019]).  

In regards to claim 20,
Uher ‘032 further discloses wherein the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles ([0075],  [0077], & [0108]).  

In regards to claim 21,
Uher ‘032 further discloses wherein the capacitor exhibits a breakdown voltage of about 85 volts or more ([0016]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848